Citation Nr: 0031196	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-17 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In connection with his claim of entitlement to a compensable 
evaluation for bilateral hearing loss, the veteran appears to 
have applied for entitlement to service connection for 
earaches and dizziness, to include as secondary to bilateral 
hearing loss.  These issues are not properly before the Board 
at this time, and they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has level I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for an compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.85, 
Table VI, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral hearing loss warrants 
a compensable evaluation.  See Caffrey v. Brown, 6 Vet. App. 
337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is satisfied that the RO has obtained all 
relevant evidence necessary for an equitable disposition of 
this appeal; thus, no further assistance to the veteran is 
necessary.  38 U.S.C.A. § 5107 (West 1991).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1999), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See 38 U.S.C.A. § 5110(g).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the February 1998 
rating decision was made, and the RO has not considered the 
new regulations.  Also, the veteran has not been given notice 
of the new regulations.  However, it is not necessary to 
remand this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
pure tone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim because they are identical.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI; 38 C.F.R. § 4.85(b) and (e), as amended by 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  See 64 Fed. Reg. 25202 (May 11, 
1999).  Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).  

The RO service connected the veteran's bilateral hearing loss 
in October 1991 and assigned a noncompensable evaluation 
under Diagnostic Code 6100.  The veteran applied for an 
increased evaluation in November 1997, and a review of the 
medical evidence shows that the VA has examined his hearing 
loss disorder both in connection with the original claim and 
the new claim for a compensable evaluation.

In September 1991,  a VA examination report shows that the 
veteran's speech discrimination score in the right ear was 92 
percent and in the left ear was 94 percent.  Air conduction 
testing showed that the veteran's pure tone thresholds 
averages were 32 decibels in the right ear and 31 decibels in 
the left ear.  His exact pure tone threshold scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
40
70
LEFT
10
10
25
45
45

In January 1998, a VA examination report shows that the 
veteran's speech recognition scores were 100 percent 
bilaterally.  His pure tone threshold averages were 41 
decibels in his right ear and 35 in his left ear.  His exact 
pure tone threshold scores were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
50
75
LEFT
10
5
35
50
50

The examiner in January 1998 reported that the veteran had 
mild to moderately severe sensorineural hearing loss at 2000 
Hertz and above bilaterally, and there was excellent speech 
discrimination.  Impedance screening indicated normal middle 
ear function bilaterally.  The veteran had given a history of 
dizziness for six months, and the examiner recommended that a 
specialist see him.  A VA specialist in February 1998 
examined the veteran and indicated that hearing aids had 
never been used.  An ear examination showed normal 
symmetrical pinna, and the ear canals were clean.  The 
examiner indicated that the eardrums were intact and mobile, 
and bilateral high-frequency sensorineural hearing loss was 
diagnosed.

In light of these examination reports, the Board concludes 
that the veteran has level I hearing acuity in both ears.  
See 38 C.F.R. § 4.85, Table VI.  In light of the numeric 
designation bilaterally, noncompensable evaluations are 
warranted for the veteran's hearing loss disorder under 
38 C.F.R. § 4.85, Table VI.  Apparently the veteran's hearing 
has deteriorated somewhat since his period of active service, 
but his hearing loss is still noncompensable under the 
applicable Code.  Specifically regarding the veteran's 
hearing loss, the latest pure tone threshold averages and the 
excellent speech discrimination scores bilaterally do not 
permit a compensable rating for his bilateral hearing loss, 
as distinguished from other symptoms.  Thus, the appeal for 
an increased rating must be denied.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


